  
       
E
.
L
.
C
.
 
ELECTRIC
,
 
INC
.
                                                                          
255
 
 
359 NLRB No. 20
 
E.L.C. Electric, Inc., and its alter ego and/o
r
 
s
ucce
s-
sor Midwest Electric & Retail
 
Contractors, Inc., 
d/b/a
 
M
ERC, Inc., a
nd
 
Asset Management Par
t-
ners, Inc., a single integrated enterprise and s
i
n-
gle employer, a
nd 
Edward L. Calvert, individ
u-
ally 
a
nd
  
Inter
national Brotherhood
 
o
f
 
Electri
cal 
Workers, AFL

CIO
 
 
E.L.C. Electric, Inc., and its alter ego and/o
r
 
s
ucce
s-
sor Midwest Electric & Retail
 
Contractors, Inc., 
d/b/a
 
M
ERC, Inc., a
nd
 
Asset Management Par
t-
ners, Inc., a single integrated enterprise and s
i
n-
gle emp
loyer, a
nd 
Edward L. Calvert, individ
u-
ally 
a
nd
 
International Brotherhood o
f
 
Electrical 
Workers, Local Union
 
No. 481, a/w
 
Internatio
n-
al Brotherhood
 
of Electrical Workers, AFL

CIO.  
Cases 
25

CA

0
28283

1 Amended, 
25

CA

0
28283

2 Amended, 2
5

CA

0
28283

4 Amended
, 
25

CA

0
28397

1 Amended
, 25

CA

0
28398

1 
Amended, 
25

CA

0
28406,
 
2
5

CA

0
28532 
Amended
,
 
25

CA

0
28567, 
25

CA

0
28582, and 
25

CA

0
28637 Amended
 
 
November 8
, 2012
 
SUPPLEMENTAL DECISIO
N AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
On December 20, 2
011, Administrative Law Judge Ira 
Sandron issued the attached supplemental decision.  The 
Respondent filed exceptions and a supporting brief, the 
Acting General Counsel filed an answering brief, and the 
Respondent filed a reply brief.  
 
The National Labor 
Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.  
 
The Board has considered the supplemental decision 
and the record in light of the exceptions and briefs and 

1
 
findings,
2
 
and
 
conclusions and to adopt the recommended Order.  
 
                                        
                  
 
1
 


evidence.  
These additional facts, even if true, would not affect the result in this 
case. 
 
2
 


s-

ity resolutions unless the clear preponde
r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis f

d-

corporate funds, we find it unnecessary to rely on the adverse inference 
drawn by the judge against the Respondent for fai
ling to call Darlene 
Van Treese, a former bookkeeping employee of E.L.C. Electric, as a 
witness.
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, E.L.C. Electric Inc.; its alter ego and su
c-
cessor Midwest Electric & Retail Contractors, Inc., d/b/a 
M
ERC
, Inc.; its alter ego, Asset Ma
nagement Partners, 
Inc.; and E
dward L. Calvert, an individual
, their officers, 
agents, successors, and assigns, shall 
make whole the 
individuals named below by paying them the amounts set 
forth opposite their names, plus interest accrued to the 
date of pay
ment, as prescribed in 
New Horizons for the
 
Retarded
, 283 NLRB 1173 (1987), minus tax withhol
d-
ings required by Federal and 
S
tate laws.
  
 
 
Benjamin Adair
 
 
 
 
 
 
$23,517
 
Matthew Aldrich
 
 
  
9,715
 
Todd Bailey
 
 
  
2,383
 
Ryan Chamb
er
 
 
19,231
 
Gregory Frazier
 
 
 
 
 
 
6,
 
610
 
Timothy Grow
 
 
 
46,439
 
Mikalis Grunde
 
 
11,285
 
Ronald Hamilton
 
 
90,508
 
Mark Herche
 
 
  
3,049
 
Benjamin Mullins
 
 
  
3,049
 
Rory Navratil
 
 
  
1,
399
 
Bruce Sanderson
 
 
73,823
 
Jonathan Trinosky
 
 
57,694
 
Jonathan White
 
 
18,055
 
Troy Whitaker
 
 
67,621
 
David Wilson
 
 
  
3
,049
 
TOTAL
 
 
 
 
 
$437,427
 
 
Rebekah Ramirez 
and
 
Kimberly R. Sorg
-
Graves, Esqs., 
for the 
Acting General Counsel.
 
Edward L. Calvert, 
pro se
. Kevin Passman, 
pro se
. Neil E. 
Gath, Esq. (Fillenwarth, Dennerline, Grath & Towe, LLP), 
of Indianapolis, Indiana, for th
e Charging Party. 
 
SUPPLEMENTAL DECISIO
N AND ORDER
 
S
TATEMENT OF THE 
C
ASE
 
I
RA 
S
ANDRON
, Administrative Law Judge.  This matter arises 
out of an amendment to compliance specification and notice of 
hearing issued on April 27, 2011, against E.L.C. Electric, Inc
. 
(ELC), Midwest Electric & Retail Contractors, Inc. d/b/a 
MERC, Inc. (MERC), Asset Management Partners, Inc. (AM), 


Kevin Passman, forme

a-

 
I heard the underlying unfair labor practice  (ULP) case on 
August 20

22 and November 4 and 5, 2003, and found that 
ELC had committed a 
number of violations of Section
 
8(a)(1) 
                                        
                                        
            
 

and conclusions demonstrate bias and prejudice.  On careful examin
a-

decision and the entire record, we are satisfied that 

 
 256
 
                    
        
DECISIONS OF THE NAT
ION
AL LABOR RELATIONS B
OARD
 
 
and (3) of
 
the Act, as well as engaged in conduct that warranted 
setting aside an election held on September 26, 2002.  On July 
29, 2005, the Board, for all relevant purposes, affirmed my 
decision.
1
   
On November 30, 2005, the Region issued a co
m-
pliance specificatio
n and notice of hearing.
2
  
On July 20, 2006, 
the Acting General Counsel (the General Counsel) filed a m
o-
tion for partial summary judgment, which the Board granted on 
September 28, 2006, in regard to 13 discriminatees but denied 
as to Benjamin Adair, Matthe
w Aldrich, and Ronald Hamilton.
3
        
 
Pursuant to notice, I held a trial in Indianapolis, Indiana, 
from August 15

18 and on October 6, 2011, at which I afforded 
the parties full opportunity to be heard, to examine and cross
-
examine witnesses, and to int
roduce evidence.   For the entire 
course of the trial, G. Thomas Blankenship of Indianapolis, 
Indiana, represented AM and Calvert as an individual.  He and 
Calvert stated that Calvert was representing ELC.  I later gran
t-

posttrial motion to wit
h-
draw.  His stipulations and representations remain binding on 
Calvert.   
 
Issues
 
At trial, Calvert and the General Counsel stipulated to the 
amounts owed to Adair, Aldrich, and Hamilton,
4
 
and the matter 
of the amount of backpay owed
 
to all 16 discriminatees ther
e-
fore is no longer in dispute.  Rather, since ELC ceased business 
operations on about March 25, 2006, the overriding question 

backpay liability?
 
The answer turns on 
resolving the following issues:
 
 
(1)  Do ELC and AM constitute a single employer?
 
(2)  Should the corporate veils of ELC and AM be pierced 
and Calvert found personally liable?
 
(3)  Are MERC and ELC alter egos?
 
(4)  Is MERC a 
Golden State
 
successor to ELC?
 
 
Witnesses and Credibility
 
The General Counsel called Calvert and Passman as adverse 
witnesses under Section 611(c) of the Act; CPA Carol Schmidt, 

years; and CPA Joseph Holt.   
 
At the underlying ULP
 
hearing in 2003, Calvert and Pas
s-
man were among the witnesses for ELC.  Calvert testified pr
i-

n-
ing electrical workers on March 14, 2003, and then ut
i
lized 
them as employees of labor providers.  I f
ound him to be a 

 
 
His testimony . . .  smacked of evasion, was replete with i
n-
ternal inconsistencies, and was frequently contradicted by 
other witnesses of the Respondent.  Calvert demonstrated an 
attitude of defens
iveness, sometimes crossing over into arg
u-
mentative, and at times appeared to show a contemptuous i
n-
                                        
                  
 
1
 
344 NLRB 1200.
 
2
 
GC Exh. 1(b).  
 
3
 
348 NLRB 301.
 
4
 
See GC Exh. 204.  Attorney Blankenship allowed Calvert to enter 
into the stipulation but abstained,
 
as counsel for Calvert and AM, from 
taking a position.
 
difference to provi
d
ing responsive answers.
 
5
  
 
 
ELC excepted to some of my credibility findings, but the Board 
affirmed them.
6
 
I approached the present mat
ter with an open mind as far as 

n-
clusions to influence my judgment.  That said, his testimony at 
this hearing suffered from the same defects as in 2003, the only 
exception being that his attitude 
was less confrontational.  
Thus, he regularly professed lack of recall or answered tent
a-
tively, even on matters concerning his current and recent situ
a-
tion.  Several examples follow.  Calvert still owns the building 
out of which ELC conducted business.  Ye
t, when asked if the 
ELC computer is still there, he replied that he did not know.
7
  
When Calvert was asked if he ever had a landline phone for 


8
  
When the General Couns
el asked 
when Calvert transferred ELC assets to himself in partial pa
y-
ment of personal loans he had made to ELC, he could not recall 
when, even whether it was before or after ELC ceased oper
a-
tions.
9
  
Finally, Calvert testified that he does not know if he s
till 
has or uses a bank credit card that he used for AM.
10
   
 
Moreover, Calvert frequently had no answer for many que
s-

the information (when, in fact, they often did not).   A few e
x-
amples follow. 
 
Calvert could give no specific reason why he 
waited until April 2008 to auction off ELC equipment valued at 
approximately $127,000, when ELC had stopped doing bus
i-
ness on about March 25, 2006.
11
  
Calvert made personal loans 
to AM, including loans in the am
ounts of $100,000 and 
$70,000 but testified that he did not know why AM needed so 
much money.
12
  

and other records that Calvert claimed showed his personal 
loans to ELC.  He could not explain why one such record in
d
i-
cates three loans totaling $180,000 from an account in the 
names of his daughter Katrina Springer, son Kevin Calvert, and 
Tracy Calvert, or why he set up such an account.
13
  
When asked 
when he decided to close ELC, Calvert gave the very vague 

etime probably in 2005 . . . . Could have been the 

14
  
In this regard, although he claimed that he 
decided to close ELC because it was losing money, he provided 
no documentation to substantiate that averment.  
 

rall credibility was the 
fact that his business and personal records were, to put it char
i-
tably, haphazard.  They were lacking in continuity and co
m-
pleteness and filled with cryptic notations that he made

many 
of which he was at a loss to explain at trial.
 
Additionally, on the last day of the hearing, Calvert attemp
t-
                                        
                  
 
5
 
344 NLRB at 1213 (fn. omitted).
 
6
 
Id. at 1200 fn.
 
1.
 
7
 
Tr. 444.
 
8
 
Tr. 460.
 
9
 
Tr. 526.
 
10
 
Tr. 624.
 
11
 
Tr. 532.
 
12
 
Tr. 557.
 
13
 
Tr. 485

486.  See GC Exh. 41 at p. 46.
 
14
 
Tr. 669.
 
  
E
.
L
.
C
.
 
ELECTRIC
,
 
INC
.
 
                 
257
 
 
ed to claim that some of the records that his counsel had earlier 

business records but instead personal records.  Even after A
t-
torney 
Blankenship reiterated his stipulation that the documents 


15
 
Calvert also averred on the final day of trial that ELC still 
owes him at least $1.2 million,
16
 
the amoun
t at which he arrived 

showing ELC repayments to him of over $420,000 after that 
date.  He offered no documentation to support this testimony.  
As I will describe, his testimony concerning what h
appened to 
ELC equipment and vehicles valued at $127,000 in August 
2005 was hopelessly contradictory and confusing.
 
 

o-

reasons Passman request
ed loans

testimony that Passman, a 

i-
mony directly contradicted.
 

l-

several do


2006, Calvert noted on various documents that ELC business 
services be transferred to MERC and/or Passman.
17
  
General 

ated October 17, 2005, and with 

the first page, was a detailed checklist that Calvert made for 

sent set these things up to tell him, 
this is what you need to 

18
  

customers, informing them that he was retiring and closing 
ELC, and recommending that they use MERC for any future 
work.
19
  
In March 2006, Calvert admittedly allowed Pa
ssman to 

e-

was to be billed for certain expenses that Passman charged to 
the card in March 2006.
20
  
Finally, Calvert admitted at one 
point 

how to go about forming his new company.
21
  
 
Despite all of the above, Calvert testified

incredibly, and in 



loans to MERC.  It was

any loans I mad
e was [sic] to Kevin 

22
   
When the General Counsel asked why he would 

September 2006 bank statement for his personal equity line,
23
 

t a 
mistake, because I never made any money

I never made any 

                                        
                  
 
15
 
Tr. 856.
 
16
 
Tr. 870.
 
17
 
E.g
., GC Exhs. 162, 164.
 
18
 
Tr. 763.
 
19
 
GC Exh. 139.
 
20
 
Tr. 452; GC Exh. 64 at 
pp. 
5, 9.
 
21
 
Tr. 672

673.
 
22
 
Tr. 558. 
 
23
 
GC Exh. 9 at 
p. 
17.
 
Passman
.

24
  
He also testified, incredibly, that he did not did 
not ask why Passman wanted the loans, did not know for what 
the money was u


25
 
 
Calvert was also contradicted by CPA Schmidt.  Thus, as 
subsequently described, her testimony did not gibe with Ca
l-

ersonal 

t card 
charges and otherwise.  
In this regard, Calvert testified a nu
m-

properly separate his personal expenses and ELC business e
x-
penses i

and business accounts

testimony that neither Schmidt nor any 
other ELC CPA or bookkeeper corroborated.
 
Finally, Calvert did not call his wife Linda, daughter Katrina, 
or son Kevin to corroborate his tes
timony, to testify on matters 
about which they had personal knowledge, or to offer an expl
a-
nation of why certain documents on their face clearly suggest 

complete control and direction, with almost 
no practical distin
c-
tion between themselves and Calvert operating as an individual.  
I therefore draw an adverse inference that their testimony 
would not have supported and, indeed, might have harmed 

See 
International Automated Machine
s,
 
285 
NLRB 1122, 1122

1123 (1987), enfd. 861 F.2d 720 (6th Cir. 

n-
ably be assumed to be favorably disposed to the party, an a
d-
verse inference may be drawn regarding any factual question on 
which t

 
I 
draw an adverse inference against Calvert for not having calle
d 

time bookkeeper, to testify since 
he failed to offer any evidence that he tried unsuccessfu
l
ly to 
locate 
her.  
 

s-
timony patently unreliable.  
 
Passman

who did not have the benefit of counsel

seemed 
sincere and to answer questions without hesitation.  I credit him 
where his testimony conflicted with C

testimony that Ca
lvert offered to loan him start
up money to 
open his own company and that he later requested loans from 
Calvert specifically to keep MERC operating.   
 
Schmidt, whom the General Counsel subpoenaed, was clea
r-
ly disple
ased at having to be a witness.  Nonetheless, she 
seemed candid and to answer questions readily and without an 
attempt to slant her responses.  Accordingly, I also credit her 

 
Facts
 
I find the following facts ba
sed on the entire record, inclu
d-
ing testimony and my observations of witness demeanor, do
c-
uments, stipulations, the posttrial briefs that the General Cou
n-

closing statement.  I note that I cannot con
sider averments of 

m-
ple, statements on page 32 concerning his present financial 
                                        
                  
 
24
 
Tr. 558

559.
 
25
 
Tr. 560, 598.
 
 258
 
                    
        
DECISIONS OF THE NAT
ION
AL LABOR RELATIONS B
OARD
 
 

correct the transcript and to replace page 37 of Gener
al Cou
n-

filed an errata or supplement to her brief, which added add
i-
tional subheadings to the table of contents and provided a table 
of authorities.  On December 19, 2011, Calvert filed an obje
c-
ti
on to the errata.  However, I see no prejudice to either Calvert 
or Passman in allowing the errata, which simply expanded the 

brief, and added no new citations but merely listed them in 
table form
.  Accordingly, I accept it.  
 
ELC, AM, Calvert, and other Calvert companies
 
Calvert did business as ELC and AM at 3960 Southeastern 
Avenue (Southeastern Avenue).  Previously, the building was 
titled in the name of ELC, but Calvert and his wife Linda later
 
purchased it, and it remains in their names today.
 
AM was incorporated on May 18, 2001, and dissolved in 
June 2009.
26
  
Calvert was 90
-
percent owner and sole officer.  

pe
r
sonal assets, including th
eir rental properties, and to perform 
such functions as paying bills and depositing rental payments.  


9 contains some of AM checks an
d deposits from March 2, 
2005
,
 
through January 2, 2007.  Calvert testified that the 
$100,000 deposit he made to AM on May 3, 2005, represented 
a loan but at first could offer no reason why AM needed so 
much money at the time.
27
  
Similarly, he could not answ
er why 
he made a $70,000 loan to AM on September 7, 2006.
28
   
In 
that period, AM made loans, inter alia, to Passman, Kevin Ca
l-
vert, and an acquaintance of Kevin Calvert (in the amount of 
$70,000).  
 
Calvert contended at trial that a number of recreational a
nd 
entertainment expenses, such as golf outings, golf lessons, and 
lunches, were properly treated as business expenses because 
they generated business.  Not being a CPA or expert in the 
nuances of the Internal Revenue Code, I will give him the ben
e-
fit of t
he doubt on that matter. 
 

on a regular basis in 2006 and 2007, Calvert used AM checks to 
pay for his personal American Express credit card, which he 
conceded contained both personal and business ch
arges.
29
  
 
Retail Marketing & Consulting, Inc. (RMC) was another 
Calvert corporation, which was in existence by 2005.  He test
i-
fied that it was set up with the hope that he would be able to 
sell retail work of various kinds around the country; in other 
word
s, to act as a contractor.   As with so many other matters, 
                                        
                  
 
26
 
GC Exh. 5.
 
27
 
Tr. 557; GC Exh. 9 at 
p. 
6.  The next day, he testified sua sponte 


Avenue when USF was moving in as a new tenant.  Tr. 574.  However, 

started in January 2004.  Tr. 543.
 
28
 
Tr. 557; GC Exh. 9 at 
p. 
14.
 
29
 
Tr. 628

629.  He further testified that he assumed the accountants 


 
Calvert could not recall when RMC stopped doing business.
30
  
 

is daughter
-
in
-
law, and his son
-
in
-
law.  Occasionally, ELC performed electr
i-
cal work that had 
been awarded to RMC, which did receive 

instr
u
ment regarding the relationship between ELC and RMC 
was an unsigned and undated half
-

l-
vert handwrote.
31
  
He testified that he h

prepared it or even whether that was before or after ELC 
closed.
32
  
All of the jobs he subcontracted to Kmart were for 
electrical work.  For out out of town jobs, he utilized local ele
c-

o purchase 
certain items for RMC, and then reimbursed ELC.
 
Calvert also established Red Lion Construction S
ervices, of 
which he is the 100
-
percent owner, after he closed ELC and 
needed income.  He envisioned picking up electrical and other 
work.  It contin
ues to exist but has had no employees or work.
 
ELC was incorporated on August 5, 1983, ceased doing 
business on about March 25, 2006, and was dissolved on March 
17, 2009.
33
  
ELC has no current employees, assets, bank a
c-
counts, vehicles
,
 
or business activity
.  Calvert never filed for 
bankruptcy for ELC.  Calvert was sole owner and president, his 
wife was secretary, and Passman was vice president of field 
operations.  However, Passman was an officer of ELC in name 
only, as reflected by his following testimony.
  
Prior to the hea
r-
ing, he never saw the resolution of January 1, 1993, wherein 
then sole director
,
 
Calvert
,
 
elected him vice president of field 
operations;
34
 
he was unaware that he had been elected vice 
president of field operations; he never attended any 
meetings of 

 

r-
ing the first quarter of 2006, the last quarter that it conducted 
business.  They included Calvert; his wife, who handled rec
ei
v-
ables and payables and performed other office functions on a 
part
-

h-
ter Katrina; Passman; and Darlene Van Treese, who worked 
with CPA Schmidt and handled payables and purchases of o
f-
fice supplies i

-
time basis; Joshua Gr
a-
ham and Christine Rossittis (formerly Patterson), electricians; 

the nine other listed employees, eight were electricians or ele
c-

and one was a truckdriver.  
 

in Greenwood, Indiana (Walmart Greenwood), on which ELC 
employees worked through on about March 25, 2006.   Prior to 

ked about 
Passman assuming the remaining work there, which was taking 
long
er
 
than originally anticipated.  On about January 10, 2006, 

was retiring and closing ELC, and recommending that they u
se 
                                        
                  
 
30
 
Tr. 593.
 
31
 
GC Exh. 154 at 
p. 
1.
 
32
 
Tr. 728.  Of course, if ELC had already closed,
 
it could not have 

effort to answer questions as accurately as possible. 
 
33
 
See GC Exh. 50.
 
34
 
GC Exh. 144 at 
p. 
2.  Linda Calvert was later made a director.
 
  
E
.
L
.
C
.
 
ELECTRIC
,
 
INC
.
 
                 
259
 
 
MERC for any future work.
35
  
I note that this effectively pr
e-
cluded ELC from obtaining any new jobs.  
 

ELC had as of April 8, 2002.  One was assigned to Calvert for 
his own use, one to his wife, 
and one to Passman.  What ult
i-
mately happened to all of them is unclear from the record.  At a 
Ju
ne 22, 2005 meeting of the ELC board of d
irectors, attended 
by Calvert, his wife, and Attorney Blankenship, Calvert and his 
wife voted that certain ELC equipme
nt and vehicles (trailers 
and bed trucks) be transferred to them as partial repayment of 
their loans to ELC.
36
  
Those item were later valued at $127,000 

p-
tember 2, 2005, again attended by Calvert, h
is wife, and Atto
r-
ney Blankenship, Calvert and his wife voted that such assets be 
transferred to them retroactively to July 1, 2005, and the 
amount that ELC owed to them be reduced by $127,000.
37
 
 
Calvert testified that some of those vehicles were later tit
led 
to AM and then sold.  He was uncertain whether AM or he as 
an individual held title to them before their sale and where the 

business operations from him as an individual.  His conflicti
ng 
testimony makes it impossible to know when such transfer 
occurred.  Thus, he testified that the same equipment and veh
i-

March 25, 2006), and he was uncertain when those items were 
transferr
ed to him

even whether it was before or after ELC 
closed.
38
  
However, at another point, he testified that he b
e-
lieved that those items were among those sold at an auction of 
ELC assets held on about April 28, 2008, at which virtually 
everything was sold.
39
  
Calvert could give no specific reason 
for why the auction was held more than 2 years after ELC 
ceased operations.
40
  
In any event, he later purchased two of the 
trucks, which he currently maintains at the Southeastern Av
e-
nue warehouse.  He occasionally driv
es one of them.  
 
On about September 6, 2005, Calvert prepared a list of the 
loans that he and his wife had made to ELC, totaling slightly 
over $1,231,000.
41
   

repayments to Calvert of over $420,000 after September 6, 

went back and forth, depending on the status of ELC funds.  He 
equivocated on whether he has records showing all of his loans 
to ELC.
42
  
In any event, no formal business records were pr
e-
pared or
 
maintained to document the loans or their repayments.  
 
All of the documentation of the loans that he produced for 


account,
 
home equity loan, and refinancing of Southeastern 

pages 
46, 
47 blurs the distinction between Calvert and his family me
m-
bers regarding ELC.  Thus, the account from which $200,000 
                                        
                  
 
35
 
GC Exh. 139.
 
36
 
GC Exh. 41
 
at 
p. 
20.  
 
37
 
Id. at 1.
 
38
 
Tr. 523, 526.
 
39
 
Tr. 531.  See GC Exh. 40.
 
40
 
Tr. 532.
 
41
 
GC Exh. 41 at 
pp. 
23

24.
 
42
 
Tr. 469

470, 480 790.
 
was presumably loaned to
 
ELC in April 2005 was not an a
c-

names of his son Kevin, daughter Katrina, and Tracy Calvert.  
Calvert wrote that he deposited all of the $230,000 from his 
home equ
i

up at 5th 3rd Bank in my 

 
name.  From this account I wrote (3) check [sic] to ELC 

.)
  
Calvert was unable to 
give a reason for why he did this.
43
 
Calvert admitted that he used ELC checks to pay for his and 

s credit cards, on which they charged both personal 
and business expenses.
44
  
Thus, Calvert used ELC checks to 
pay his American Express credit card, which contained both 
personal and business expenses, in 2003, 2004, 2005, and 2006, 
with one payment as high
 
as $10,344.07 in October 2005, and 
the last payment ($3,301.73) in March 2006.
45
  
He also used 
ELC checks to pay for his Citibank credit card charges, which 
included personal as well as business expenses.
46
  
Calvert fu
r-
nished no records showing that he ever
 
reimbursed ELC for 

2006, Calvert wrote two ELC checks to pay Katrina Stringer 

47
  
He did not offer an expl
a-
nation of how that repayment related to ELC.     
 
C
alvert claimed that Schmidt reviewed the charges on a 
monthly basis and differentiated personal and business expen
s-
es, but she contradicted this assertion, testifying that she never 

i-
ness expenses 


the last of whom for many years was Van Treese.  Schmidt 
could not recall any specific questions.  She emphasized that 
she did not prepare audits per s
e or financial statements in the 
legal sense for ELC; rather, she prepared journal entries or non
-
disclosure compilations based on information that ELC provi
d-
ed to her.  
 
On one occasion, in December 2005, ELC paid a $5,2
62.48 
bill to a heating and air
-
con
ditioning company for work it had 
performed for Katrina Springer.  Calvert testified that he a
d-

of the loans he had made to ELC.
48
 
ELC and Calvert as an individual, were parties to a lease e
f-
fective
 
January 1, 2000, through December 31, 2010, with a 
yearly rental of $72,187.68, payable monthly.
49
  
ELC was to 
pay all of the utilities for the building, which has common m
e-
ters.   On one occasion, in December 2004, Calvert paid his 
Southeastern Avenue mon
thly mortgage payment of $2,015.64 
with an ELC check that he made out to himself.
 
50
  
Calvert test
i-
fied that ELC stopped making rent payments in 2004 or 2005.
 

whose lease at Southeastern Avenue start
ed on January 2004 or 
approximately May 2005, depending on which portion of Ca
l-
                                        
                  
 
43
 
Tr. 485.
 
44
 
Tr. 447, 450, 667, 836

837. 
 
45
 
See GC Exh. 176.
 
46
 
See GC Exhs. 63

65 (2003

2006 statements).
 
47
 
Tr. 842; see GC E
xh. 208 at 
p. 
18.
 
48
 
Tr. 538; GC Exh. 43 at 
p. 
15.
 
49
 
GC Exh. 45.
 
50
 
GC Exh. 47 at 
pp. 
5

7.
 
 260
 
                    
        
DECISIONS OF THE NAT
ION
AL LABOR RELATIONS B
OARD
 
 

y-
ments at the time it vacated the premises, and Calvert has never 
sought to collect any arrearages or penalties.  How
ever, Kevin 
Calvert is still a tenant, being half
-
owner of the company (not 

old space, and pays $7000 a month rent.  In fact, Calvert asked 

spa
ce.  Kevin Calvert has also had a company named Calvert 
Communications, but the record does not reflect if this comp
a-

 
MERC
 
Passman testified at the underlying ULP proceeding in 2003 

letter of Febr
u-
ary 7, 2006, sent to MERC in care of Passman, the Region sta
t-
ed that it had information that MERC was contemplating ope
r-
ating as a successor to ELC and that ELC was a party
-
respondent to litigation with the NLRB.  The letter went on to 
infor
m him of the outstanding compliance specification and 
notice of hearing regarding ELC, enclosed a copy thereof, and 

b-

51
 
In late 2005, Calvert told Passman that ELC was going to 
close 
and that Passman could either work for someone else or 
start his own company; if Passman chose the latter, Calvert 

t-

52
  
In approximately October 2005, shortly after their co
n-
versation, Passman dec
ided to start his own business.  He di
s-
cussed business names with Calvert but decided on MERC on 

l-
vert 
advised Passman on how to
 
set up the new bus
i
ness.
 
Passman incorporated Midwest Electric & Ret
ail Contra
c-
tors, Inc. on December 2, 2005, when he was still employed by 
ELC, and he conducts business under the name of MERC, 
Inc.
53
  
He is the sole owner and officer.  He is on salary, as is 
his wife Rose, who performs administrative duties on a full
-
time
 
basis.  In addition to drawing a salary, Passman has r
e-
ceived dividends from MERC, most in the amounts of $1000, 
$2000, or $3000.
54
  
Those dividends declined to two in 2009 
and three in 2010, as a result of dwindling revenues.  He has 
also made personal lo
ans to MERC and then reimbursed hi
m-
self.  
 

losure on about March 25, 2006
 
Passman did not do any paid advertising for MERC when he 
began operations.  Rather, he contacted industry acquaintances 
that he had made through ELC, and by lett
er or phone comm
u-
nicated to vendors or customers that he had formed MERC.  As 
earlier noted, Calvert sent out letters to customers in January 
2006, informing them that ELC was going out of business and 
recommending MERC.  
 
While he was still an ELC employe
e, Passman on February 
16, 2006, entered into a subcontract agreement between MERC 
                                        
                  
 
51
 
GC Exh. 82 at 1.  Passman responded by letter of February 14, 
2006.  Id. at 2. 
 
52
 
Tr. 227. 
 
53
 
See GC Exh. 75.
 
54
 
See GC Exh. 124.
 
and Steiner Construction Services, LLC.
55
  
He had prepared the 
underlying bid using ELC office equipment.  In February 2006, 
MERC did a job for USF.
56
  
Passman made a proposal
 
that 

but was not awarded the job.  
 
Calvert and Passman entered into a 10
-
year lease agreement 
on January 1, 2006, Calvert on behalf of AM and Passman on 
behalf of MERC.
57
  
The monthly rent of $10,000 i
ncluded util
i-
ties, with late payments to be charged a 
5
-
percent late fee
.  At 
the time, MERC had no revenues, and ELC was still in oper
a-


 
machine, computers, printers, warehouse, truck dock, private 
rest rooms, break room, and 2 acres of fenced area for constru
c-

of the lease.  During the first quarter of 2006, both ELC and 
MERC o
perated out of the same address.  Passman purchased 

 
The ELC warehouse contained electrical and other materials, 
as well as various vehicles.  The lease agreement did not say 

 

e-


58
 
that Calvert would let 
Passman use them on a temporary basis without charge.  Pas
s-
man used the ladders in the warehous
e, but not the lifts.  Initia
l-

then utilized his branch bank for such service.
 

electrical employees in mid
-
February 2006.  They did electr
ical 
service calls.  In February and March 2006, he employed five 
individuals who had worked for ELC:  Beck, Glover, Graham, 
Lucas, and Rossittis.  In February and March 2006, Graham 
and, possibly Rossittis, worked for both ELC and MERC simu
l-
taneously.  
 
P
assman purchased the rights to use certain software specific 
to the industry that ELC had used, first paying for it in January 
2006, when he was still an ELC employee and ELC was still in 
operation and had employees.  
 

losure
 
MERC occupie
d two of the six or seven ELC office spaces, 

office equipment was in place when ELC closed, and Passman 
used the same computer and software, printer, photocopier, 
desk, and chairs.  Later, Calvert
 
auctioned off the contents of 

equipment.   
 
Passman obtained a new phone number and fax number for 
MERC but continued using the ELC equipment.  He also co
n-
tinued to have possession of the cell phone
 
that ELC had pr
o-
vided to him as an ELC employee.  The cell phone number 
remained the same, but Passman paid for it after ELC closed.  
Calvert and Passman orally agreed that Passman could continue 
                                        
                  
 
55
 
See GC Exh. 89.
 
56
 
See GC Exh. 88, 
which reflects that MERC continued to do work 
for USF after ELC closed.
 
57
 
GC Exh.11.
 
58
 
Tr. 151.
 
  
E
.
L
.
C
.
 
ELECTRIC
,
 
INC
.
 
                 
261
 
 
to use his ELC American Express card, paying for the charge
s 
he incurred, until he was able to establish his own account.  No 
fixed time limit was set.  Passman was still using the card for 
MERC business at least into mid
-
2007.
59
   
At all times since he 
started MERC, Passman has used National City Bank (later 
PNC) 
for all of his banking needs, including a business line of 
credit, whereas Calvert had his accounts at Fifth Third Bank.
 
After ELC had closed, Passman took ELC materials from the 

his determination 
of the prices of various items from talking 

page 
5 is a 
list of equipment that ELC used in early 2006, some of which 
MERC used and Passman later purchased.  Other items were 
sold by auction in 2008.
 
ELC h
ad 18 vehicles in early 2006.
60
  
Two were specifically 
assigned to Calvert, and one to Passman.  After ELC closed, 
MERC used two of the trucks and, occasionally, two of the 
other vehicles.  MERC did not pay for their use.  Calvert and 
Passman orally agreed 
that Passman could use the ELC veh
i-
cles without payment until he was able to obtain his own.  In a 
phone conversation prior to February 2, 2006, Calvert and 
Passman agreed that MERC would start paying insurance on 
the vehicles, but the agreement was never 
reduced to writing.  
Passman started paying such insurance on April 1, 2006.
61
  
On 
August 13, 2007, Passman purchased the two trucks and their 
accessories from Calvert for $16,000.
62
  
MERC currently uses 
three vehicles, two of which were among those ELC owne
d in 
early 2006.
 
MERC
,
 
payroll records for the period ending December 3, 
2007, list Graham and Rossittis, as well as Zachary Culp and 
Brian Ferguson, electrical helpers, who had not worked for 
MERC.
63
  
In 2007, MERC employed two other employees to 
perform e
lectrical work, neither of whom had worked for ELC 
(Michael McKinney and Jason Moss). 
 
Graham and Rossittis continue to work for MERC as electr
i-

Passman and his wife.  Until recently, MERC also emplo
yed 

-
time basis. 
 
For contracted temporary labor, MERC used All Trades for a 
long period of time on a regular basis,
64
 
as well as National 
Construction; at present, it uses Commercial Trades Service.  

 
Trades Staffing, Inc. (All Trades) 
and National Construction Work Force for such temporary 
labor.
65
  
 

All
-
Phase Electric, Central Supply, and Allied Wholesale; and 
for rental equipment, United Rental
s.  ELC also used All
-
Phase 
Electric and United Rentals.  
 
In April 2006, MERC performed a job for Ryder Truck.
66
  
ELC had made a proposal for the work in July 2005, but the 
                                        
                  
 
59
 
See GC Exh. 17 at 
p. 
54.
 
60
 
See GC Exh. 15 at 
p. 
1.
 
61
 
See GC Exh. 95 at 
p. 
3.
 
62
 
GC Exh. 46.
 
63
 
See GC Exh. 77 at 
p. 
4.
 
64
 
See GC. Exh. 111.
 
65
 
Tr. 428.  See GC Ex
h. 57 (All Trades records).
 
66
 
See GC Exh. 90 at 
p. 
16.
 
scope of the job later changed.  Another early MERC job was 
for CJM Contractors,
67
  
for which ELC had not performed 
work.  MERC again performed work for CJM in February 
2008.
 
ELC had performed a considerable amount of work for K
-
Mart, which MERC continued to do until K
-
Mart purchased 
Sears, which then did most of K
-

in
-
house.  For K
-
Mart jobs, MERC bid on and performed different 
kinds of work, including painting, floor repair, and electrical.  

then billed AM.  After about a year in business, MERC started 
doing 
garage door work, although nothing in the record shows 
its volume. 
 
Passman was often past due on monthly rent payments, but 
Calvert never charged him a late fee.  Thus, Passman made no 
rent payments for at least the first few months, and MERC was 
never ab
le to pay in full the lease payments as per the lease 
agreement.  At some point prior to September 2008, in light of 

agreed that Passman would reimburse Calvert for finance 
charges on his personal cr
edit line.  At another point, Passman 
told Calvert that he could no longer make lease payments, Ca
l-
vert replied that he could stay, and Passman offered to contri
b-
ute $500 a month toward utilities.  Calvert has never sought to 
collect the unpaid rent or del
inquency fees.  
 

from Calvert to Passman, totaling $157,500.  After the first 
loan, the normal practice was for Passman to let Calvert know 
when he needed additional money for MERC, Calvert would let 
him know when he had the money, and Calvert would then 
meet him at the office to sign.  All of the promissory notes were 
due a year from their execution and provided for 
8
-
percent 
i
n
terest until maturity.  
 
The first, for $5000, was dated November 30, 2005
.  Pas
s-

i
ness 

68


i-
mony that all of the loans were personal to Passman and that 
Calvert did not know they were for MERC.  
 
Passman signed subsequ
ent promissory notes, totaling 
$152,500, as follows:
 
 
 
January 5, 2006 

 
$5,000  
 
 
March 2 

 
$10,000
 
 
March 29 

 
$10,000
 
 
June 12 

 
$7,500
 
 
July 11 

 
$10,000
 
 
September 22 

 
$10,000
 
 
November 7 

 
$40,000
 
 
December 14 

 
$15,000
 
 
December 20 

 
$15,000
 
 
May 1
4, 2007 

 
$30,000 
 
 
When MERC made revenues, Passman repaid Calvert.  He 
ultimately paid all of the promissory notes back on or before 
their due dates.  However, Passman never paid any interest on 
them, even though they provided for such.  
 
                                        
                  
 
67
 
See GC Exh. 92.
 
68
 
Tr. 183.
 
 262
 
                    
        
DECISIONS OF THE NAT
ION
AL LABOR RELATIONS B
OARD
 
 
As of when Pass
man moved out of the building, in about J
u-
ly 2010, Calvert maintained an office on the left side of the 
building, as did Katrina Stringer, and Kevin Calvert had an 
office on the second floor and operated as USF.  Passman now 
operates MERC out of his reside
nce.
 
Conclusions
 
Calvert, ELC, and AM
 
From the above, certain conclusions are abundantly clear, 

his
 
incomplete and informal record
keeping.  Calvert did not 
establish that he had a bona fide
 
business reason for deciding to 
close ELC at the time that he did so.  He testified vaguely that it 
was because ELC was losing money.  However, he provided no 
documentation that ELC was doing worse in late 2005 or early 
2006 than in prior years and, indee
d, he was uncertain when he 
made the decision to close ELC, testifying that it might have 
been in 2004, in which case one has to wonder why he waited 
over a year to initiate the process of going out of business.  
Moreover, Calvert took affirmative actions 
in early 2006 to 
foreclose ELC from obtaining further work, as reflected in his 
letters to existing customers in January 2006, telling them that 
he was going out of business and recommending MERC for 
their future jobs.   
 
Calvert had sole and total control
 
of ELC and AM, which he 
operated at his unfettered discretion in a freewheeling manner.  
He transferred funds from company to company and between 
his companies and himself and his family members (wife, 
daughter, and son), to the point where distinctions b
etween his 
corporate and personal accounts were for all practical purposes 
meaningless.  ELC (and AM, as well, based on this record) 
were corporations in name only, with no functional existence 
separate and apart from Calvert.  This is best reflected by th
e 
fact that Passman was never even informed that he was elected 
vice president of ELC in 1993.
 

i-

happened to all of the assets ELC had before 
Calvert began 
implementing a phase out of its operations is impossible.  
Clearly, however, a certain portion of them has gone to Calvert 
and his family members:  from the auction in 2008, repayment 

LC 
to Calvert and his wife, and checks to Kevin Calvert and Katr
i-

testified and therefore failed to rebut what appears to have been 

i-
ne
ss operations.  In sum, an indeterminate but apparently su
b-

family.
 
ELC and AM as a Single E
mployer
 
In determining whether two nominally separate employing 
entities constitute a single employer
,
 
the Board examines four 
factors: (1) common ownership, (2) common management, (3) 
interrelationship of operations, and (4) common control of labor 
relations.  No single factor is controlling, and all not need to be 
present.  Rather, single
-
employer status 
depends on all of the 
circumstances and is based ultimately on the absence of an 
arm

s
-
length relationship between seemingly independent co
m-
panies.  
Mercy Hospital of Buffalo,
 
336 NLRB 1282, 1283

1284 (2001); 
Dow Chemical Co.,
 
326 NLRB 288, 288 (1998).
 
Bas
ed on my above
-
factual findings, I conclude that all four 
criteria have been met and that ELC and AM were inseparable 
from the person of Calvert.  Therefore, I conclude that ELC and 
AM constituted a single employer.
 

 
The Board w
ill pierce the corporate veil and impose personal 

n-
ers/officers when (1) there is such unity of interest and lack of 
respect given to the separate identify of the corporation by its 
shareholders, that 
the personalities and assets of the corporation 
and the individuals are indistinct; and (2) adherence to the co
r-
porate form would sanction a fraud, promote injustice, or lead 
to an evasion of legal obligations.  
A. J. Mechanical,
 
352 
NLRB 874 (2008), enfd.
 
mem. sub nom.  
Greene v. NLRB, 
321 
Fed.App. 81
6 (11th Cir. 2009)
; 
White Oak Coal Co.,
 
318 
NLRB 732, 732 (1995), enfd. 81 F.3d 150 (4th Cir. 1996).
 
When assessing the first prong, the Board considers (1) the 
degree to which the corporate legal formalities 
have been mai
n-
tained, and (2) the degree to which individual and corporate 
funds, other assets, and affairs have been comingled.  
White 
Oak Coal,
 
id.
 
at 735. Commingling, treatment of corporate 
a
s

the 
most serious forms of abuse of the corporate entity.  
D.
 
L. 
Bake
r, 
Inc.,
 
351 NLRB 515, 522 (2007).
 
In finding piercing of the corporate veil appropriate, the 
Board in 
White Oak Coal 
concluded: (318 NLRB at 735)
:
 
 
In short, the Deels failed to maintain 

-
length relatio
n-
ship between themselves and the related corporate entities u
n-
der their control.  In these circumstances, we find such unity 
of interest, and lack of respect given by the Deels to the sep
a-
rate corporate entities, that the personaliti
es and assets of these 
corporations and the Deels effectively have been blurred.
 
 

a-


o satisfy [the 

 
Such conclusions are warranted here.  Both ELC and AM 
had no practical existence outside of the person of Calvert, who 
controlled their operations at will and used them for both bus
i-
nes
s and personal purposes, as he himself admitted.  Thus, the 
first prong of the test is satisfied.  As for the second prong, I am 
convinced from this record that Calvert has sought to evade his 
legal obligations to pay the backpay owed to the 16 discrim
i-
nat

n
neled an 
apparently significant portion of its assets into other enterprises 

c-
tively established MERC and kept it operating.  A
l
lowing him 
to shirk 
his backpay obligation by such conduct would work a 
manifest injustice and be untenable. 
 
Accordingly, I conclude that the corporate veils of ELC and 
AM should be pierced and Calvert be held personally liable for 
the backpay.  
 
  
E
.
L
.
C
.
 
ELECTRIC
,
 
INC
.
 
                 
263
 
 
MERC
 

 
The 
Board generally will find an alter
-
ego relationship when 
two entities have substantially identical management, business 
purposes, operations, equipment, customers, supervision, and 
ownership.  
McCarthy Construction,
 
355 NLRB 50, 51 (2010).  
Not all of thes
e indicia need to be present, and on one of them 
is a prerequisite to finding an alter
-
ego relationship.  Ibid.  U
n-
lawful motivation is not a necessary element of an alter
-
ego 
finding, but the Board does consider whether the purpose b
e-
hind the creation of 
the suspected alter ego was to evade r
e-
sponsibilities under the Act.  Ibid; 
Diverse Steel, Inc.,
 
349 
NLRB 946, 946 (2007); 
Fallon
-
Williams, Inc.,
 
336 NLRB 602 
(2001).  I note that the Board has not hesitated to find alter
-
ego 
status when the owners were di
fferent but in a close familial 
relationship.  
ADF, Inc.,
 
355 NLRB 81, 83 (2010); 
Fallon
-
Williams, Inc.,
 
ibid at 602.
 
A variety of factors support an alter
-
ego finding, the follo
w-

electrical, a

 
force, 

times consisted of employees classified either as electricians or 
electrical helpers.  Second, a majority of those employees have 
continuously be
en former ELC employees.  Thus, all of 

including Graham and Rossittis, still worked or had worked for 

m-

, at least at the b
e-


-

-


closed.  Finally, MERC operated out of the same address as 
ELC until about July 2010 and used some of the same office 
and warehouse equipment and some of the same vehicles, e
i-
ther on a paid or unpaid basis.    
 
As far as ownership, management, and supervis
ion, Calvert 
has had no direct involvement in MERC.  However, further 
analysis is required to determine how pivotal a role he played in 

 
Various facts establish that Calvert a
nd Passman did not 

-
length busin
ess relationship when it came to 
MERC and that Calvert rendered him a degree of assistance 
that went far beyond the pale of normal business practice.  Ca
l-

until Passman could afford to pay.  Many of 
their agreements, 

materials, were merely verbal and never reduced to writing.  
Passman never paid Calvert the interest specified in the promi
s-
sory notes for the loans totaling $157,500 that Calvert
 
gave 
him.  Calvert allowed Passman to remain a tenant at Southeas
t-
ern Avenue even when he was far behind in his $10,000 mont
h-
ly rent payments, and Calvert never sought to collect back rent.  
In sum, Calvert rendered considerable financial and other assi
s-
t
ance to Passman without which MERC would never have been 
established or been able to survive as a viable business.   The 
only reason that Calvert advanced on the record for his extrao
r-
dinary largesse, in particular, his loans to Passman, was that 
Passman w

i-
nessperson such as Calvert, who has had numerous companies 
over a period of many years, such an explanation wholly lacks 

i-
ty toward Passman an
d MERC must be that it was part and 
parcel of his strategy to avoid 
financial liability for the ULP
s 

whether Passman was privy to this motive because the answer 
makes no difference as far as Calver

r-
ing MERC.
 


depended on Calvert, who used MERC as a means of evading 

s another factor 
supporting a finding of alter ego.  
 
Accordingly, I conclude that MERC is an alter ego of ELC. 
 
Golden State
 
Successor
 
To be a successor employer
,
 
the similarities between the two 
operations must manifest continuity between the enterprises
, 
and a majority of its employees in an appropriate bargaining 
unit must be former bargaining unit employees of the predece
s-
sor.  
NLRB v. Burns Security Services,
 
406 U.S. 272, 280

281, 
281 fn. 4 (1972).  A number of factors must be examined: 
whether the b
usiness of both employers is essentially the same; 
whether the employees of the news company are doing the 
same jobs in the same working conditions under the same s
u-
pervisors; and whether the new entity has the same production 
process, produces the same pr
oducts, and basically has the 
same body of customers.  
Fall River Dyeing 
Corp. v. NLRB,
 
482 U.S. 27, 43 (1987); 
Aircraft Magnesium,
 
265 NLRB 1344, 
1345 (1982), enfd. 730 F.2d 767 (9th Cir. 1984).  See also 
Shares, Inc. v. NLRB,
 
433 F.3d 939, 943 (7th Cir. 
2006); 
Bloedorn v. Francisco Foods, Inc.,
 
276 F.3d 270, 289 (7th Cir. 

Burns
 
turns on whether the new employer made a conscious decision 
to maintain generally the same business and to hire a majority 
o
f its employees from the predecessor.  
Fall River Dyeing
, 
supra
 
at 40

41; 
Francisco Foods
, 
supra
 
at 288.
 
As the Seventh Circuit Court of Appeals has held, a finding 
of continuity of operation does not require that the old and new 
operations be identical; r
ather, the test is whether employees 

i-

Shares, 
Inc
.
, supra
 
at 944, citing 
Bloedorn
 
at 289.  Moreover, the old 
and new jobs must be compared from t

c-
tive.  Ibid.  
 
Based on the facts that I set out under my alter
-
ego analysis 

Shares, 
Inc.
, I conclude that MERC was a successor employer to ELC.  
 
In 
Golden State Bottling Co. v. N
LRB
, 414 U.S. 168 (1973), 
the Supreme Court held that a successor employer under 
Burns
 
can be charged with notice of an outstanding Board order 
against his predecessor and hel
d liable for the unremedied 
ULP
s.  See also 
S. Bent & Bros.
,
 
336 NLRB 788, 790 (2
001).  
The burden is on the successor to establish that he did not have 
notice thereof.  
Bent
, 
supra
 
at 790, 
Robert G. Andrew, Inc.,
 
300 
 264
 
                    
        
DECISIONS OF THE NAT
ION
AL LABOR RELATIONS B
OARD
 
 
NLRB 444, 444 (1990); 
NLRB v. Jarm Enterprises,
 
785 F.2d 
195, 199 (7th Cir. 1986).   
 
Here, there is no question that P
assman had actual notice of 

February 7, 2006 letter and its attachments, which expressly 
warned of potentially substantial backpay liability.  This was 

imultaneously 
an ELC employee and beginning operations as MERC.
 
Accordingly, I further conclude that MERC is a 
Golden State
 
successor to ELC.
 
Therefore, my ultimate conclusion is that all of the named 

n light of 

further contention that ELC and MERC constitute a single e
m-
ployer.
 
ORDER
 
I Hereby Order
 
that E.L.C. Electric, Inc.; its alter ego and 
successor, Midwest Electric & Retail Contractors, I
nc., d/b/a 
Merc, Inc.; its alter ego, Asset Management Partners, Inc.; and 
Edward L. Calvert, an individual, their officers, agents, succe
s-
sors, and assigns
,
 
shall jointly and severally pay the individuals 
named  below the amounts following their names (co
mputed 
through August 31, 2011), plus interest accrued to the date of 
payment in the manner prescribed in 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987), minus tax withho
ldings 
required by Federal and S
tate laws.
69
  
 
 
 
Benjamin Adair
 
 
$23,517
 
 
Matthew 
Aldrich
 
 
 
9,715
 
 
Todd Bailey
 
 
 
2,383
 
 
Ryan Chambers
 
 
  
19,231
 
 
Gregory Frazier
 
 
 
6,610
 
 
Timothy Grow
 
 
  
46,439
 
 
Mikalis Grunde
 
 
  
11,285
 
 
Ronald Hamilton
 
 
  
90,508
 
 
Mark Herche
 
 
 
3,049
 
 
Benjamin Mullins
 
 
 
3,049
 
 
Rory Navratil
 
 
 
1,399
 
 
Bruce Sanderson
 
 
  
73
,823
 
 
Jonathan Trinosky
 
 
  
57,694
 
 
Jonathan White
 
 
  
18,055
 
 
Troy Whitaker
 
 
  
67,621
 
 
DavidWilson
 
 
 
3,049
 
 
Total
 
 
  
$437,427
 
                                        
                  
 
69
 
Although the General Counsel requests compound interest (GC 
Br. at 100), the Board has determined that such remedy is not applic
a-
ble to cases that were in the compliance 
stage prior to the issuance of 
Kentucky River Medical Center
, 356 NLRB No. 8 (2010.  Rome 
Ele
c-
trical Systems, Inc.,
 
356 NLRB No. 38, slip op. at 1 fn. 2 (2010). 
 
 
